DETAILED ACTION
Acknowledgements
This action is in reply to the Application received on June 24, 2020.  
Claim 1 is canceled.
Claims 2-21 are currently pending.
Claims 2-21 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the server” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 1, 9, 16, the phrase “presenting to the account of the user” in lines 16- 17 renders the claim vague and indefinite since it is unclear what this limitation requires.  
Regarding Claims 1, 9, 16 the phrase “an interaction with a second merchant website by the account of the user” renders the claim vague and indefinite since it is unclear what this requires. 
Regarding Claims 1, 6, the phrase “a selection of the rapid checkout option by the account of the user” in line 21 renders the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claim 1, the phrase “presenting the account of the user…a rapid checkout option” in lines 16-18 renders the claim vague and indefinite since it is unclear what this limitation requires. 
s 7, 14, recites the limitation “the user device” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 9, 13, the phrase “a selection of the rapid checkout option by the account of the user” in line 21 renders the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claim 9, the phrase “presenting the account of the user…a rapid checkout option” in lines 16-18 renders the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claims 16, 20, the phrase “a selection of the rapid checkout option by the account of the user” in line 21 renders the claim vague and indefinite since it is unclear what this limitation requires. 
Regarding Claim 16, the phrase “presenting the account of the user…a rapid checkout option” in lines 18-19 renders the claim vague and indefinite since it is unclear what this limitation requires. 
Claims 3-8, 10-15, 17-21 are rejected for their dependency.
The Examiner finds that because the claims are indefinite under 35 U.S.C. §112 2nd paragraph, it is impossible to properly construe claim scope at this time.  See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.




Claim Rejections - 35 USC § 102
35 U.S.C. 102 reads as follows: 
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-6, 8-13, 15-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hartman et al. (US 5,960,411) (“Hartman”).
CLAIM 2:
As per claim 2, Hartman discloses a payment provider system comprising:
A non-transitory memory (server system, 210; C5, L56-67; fig. 2) and 
 One or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the server to perform operations comprising (server engine, 211; fig. 2; C6, L30-40): 
receiving a first payment request from a first merchant (purchaser is done selecting items and checks out, C2, L22-24; indicates selection is complete purchaser is presented with an order webpage, C2, L31-33); 
receiving login information to an account of a user with a payment provider and checkout information to be used for the first payment request (receive "login", C4, L52; C5, L25; purchaser to login to identify the purchaser for enabling ordering, C5, L25-26; prompting and receiving from the user billing and shipment information, C2, L23-24; collect information that is needed for ordering, C5, L23);
generating a token associated with the first payment request the token comprising a time stamp and login information associated with the account of the user (client ID; unique client identifier, C3, L38; customer, C2, L64; set single action ordering for client ID/customer, 303; information collected from a previous order placed by a purchaser, C3, L41-42, L44-45; C6, L8-11);
 processing, a first payment corresponding to the first payment request from the account of the user with the payment provider to an account of the first merchant associated with a first merchant website (order is completed, C2, L38; (web page that confirms receipt of order, C4, L63-64); 
Storing the token associated with the first payment request and an associated time limit after the processing the first payment corresponding to the first payment request (customer database, 214 including client ID/customer table, 212; customer financial information, fig. 8A; payment method, 108; (client ID; unique client identifier, C3, L38; customer, C2, L64; set single action ordering for client ID/customer, 303; information collected from a previous order placed by a purchaser, C3, L41-42, L44-45; C6, L8-11);
Presenting to the account of the user in response to an interaction with a second merchant website by the account of the user that’s determined to be within the associated time limit from the time stamp, a rapid checkout option on the second merchant (provide the single action ordering, C4, L28-29; provide single action ordering button, C4, L36; enable single action ordering after obtaining and saving the purchaser-specific order information when an order is placed conventionally, C6, L40-50; within a certain period of time (e.g. 90 minutes), C5, L48-50; enabled when the customer may present the client identifier wherein the client identifier may be stored persistently, C10, L10-11; order placed within a certain time period of each other including time in minutes, if the order is open for the purchaser, C7, L30-40)
Receiving a second payment request (purchaser selects the single-action ordering button, C4, L59-60; sends a message to the server system requesting the displayed item be ordered, C4, L60-61); and 
Processing, in response to a selection of the rapid checkout option by the account of the user, a second payment corresponding to the second payment request using the token to provide the login information associated with the account of the user (the single action order is completed, C7, L20-23; 
CLAIM 3:
Hartman teaches the system of claim 2 as described above.  Hartman further discloses:
wherein the first merchant is the same as the second merchant.  (single action ordering button, 103a on checkout web page, C3, L54; fig. 1A).  The Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to the intended use of an apparatus must be distinguished from the prior art in terms of structure rather than function if the system is found capable of performing the recited functional steps. MPEP 2114 and 2106 II(C). In this instance, the apparatus in this claim recites one or more functional steps such as “the first merchant is a same merchant as the second merchant.”  The prior art is capable of performing the one or more steps because it includes a computer processor that may be configured to perform these steps. Therefore, the one or more steps do not distinguish the claims from the prior art.
CLAIM 4:
Hartman teaches the system of claim 2 as described above.  Hartman further discloses:
Wherein the first merchant is a different merchant than the second merchant.  (server system generates a Web page describing item and then adds a single-action ordering section, C7, L5-10; web pages developed by different vendors, C1, L48).
The Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to the intended use of an apparatus must be distinguished from the prior art in terms of structure rather than function if the system is found capable of performing the recited functional steps. MPEP 2114 and 2106 II(C). In this instance, the apparatus in this claim recites one or more functional steps such as “the first merchant is a different merchant as the second merchant.”  The 
CLAIM 5:
Hartman teaches the system of claim 2 as described above.  Hartman further discloses:
wherein the associated time limit is determined based on at least one of the first merchant, the second merchant, a dollar amount for the second payment request, a purchase history of the user or a user input. (a certain period of time (e.g. 90 minutes), C5, L48-50)
CLAIM 6:
Hartman teaches the system of claim 2 as described above.  Hartman further discloses:
Resetting the time stamp in response to a selection of the rapid checkout option by the account of the user.  (server executes instructions to send and display the web page as defined by the HTML, displaying text, graphics, controls and other features C1, L35-50).
The Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to the intended use of an apparatus must be distinguished from the prior art in terms of structure rather than function if the system is found capable of performing the recited functional steps. MPEP 2114 and 2106 II(C). In this instance, the apparatus in this claim recites one or more functional steps such as “wherein the timer resets each time the user selects the rapid checkout option."  The prior art is capable of performing the one or more steps because it includes a computer processor that may be configured to perform these steps. Therefore, the one or more steps do not distinguish the claims from the prior art.
CLAIM 8:
Hartman teaches the method of claim 2 as described above.  Hartman further discloses:
Wherein the checkout information comprises at least one of an indication of a particular funding source among a plurality of funding sources associated with the account, shipping information or billing information (john doe at home, 103b; fig. 1c, 108)

CLAIMS 9-13, 15-21:
Claims 9-13 and 15-21 directed to a method and machine readable medium for performing a payment transaction.
Claims 9-13 and 15-21 recite the same or similar limitations as those addressed above for claims 1-6 and 8.  Claims 9-13 and 15-21 are therefore rejected for the same reasons as set forth above for claims 1-6 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartman et al. (US 5,960,411) ("Hartman") in view of Griffiths (US 2012/0166268) (“Griffiths”).
CLAIMS 7/14:
Hartman teaches the medium of claim 2 as described above.  Hartman does not explicitly disclose:
providing, the user on the second merchant page displayed on the user device a timer that indicates a length of time remaining for the rapid checkout option to be available. 
Griffiths teaches displaying a timer, 430, that is visible to the customer and that counts the predetermined period of time for the checkout option (checkout within “timer” minutes, 700, display a countdown timer indicating expiration of the incentive, [0009])
  It would have been obvious to one of ordinary skill in the art at the time of the invention to expand the  of Hartman to include displaying a timer indicating the time remaining for the availability of a button action as taught by Griffiths.  One of ordinary skill in the art at 


Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684